MEMORANDUM AND ORDER
BODY, District Judge.
Before this Court are the motions of all defendants to dismiss the complaint in this Civil Rights action. The motions of defendants Benedict and Martin point out by affidavits that since plaintiff is an inmate at the State Correctional Institution at Huntington in Huntington County, Pennsylvania, and all three defendants are residents of Franklin County, Pennsylvania (both counties are in the Middle District of Pennsylvania), this action has been filed in the wrong district court under 28 U.S.C. § 1391(b) (1964), as amended, (Supp. V, 1970) and request dismissal of the action on the grounds of improper venue, among other reasons.
This Court agrees with defendants Benedict and Martin that venue in the Eastern District of Pennsylvania is inappropriate, and notes, in addition to their allegations, that venue is improper for this Court even under the amended version of 28 U.S.C. § 1391(b), as amended, (Supp. V, 1970) since the cause of action here arose in Franklin County, also in the Middle District. It does not agree that improper venue should lead to dismissal. Heede, Inc. v. West India Machinery and Supply Co., 272 F.Supp. 236 (S.D. N.Y. 1967).
It would be an especially harsh result should we dismiss this action by petitioner who is incarcerated and lacking knowledge concerning the legal question of venue. Rather this Court feels that the interests of justice require transfer of this action to the United States District Court for the Middle District of Pennsylvania under 28 U.S.C. § 1404(a). That court may then consider the other allegations of defendants’ motions.